Per Curiam.
Defendant, a nonprofit corporation, is a private water company which provides water service to plaintiffs. By this action, plaintiffs seek ownership rights in defendant, including the right to vote, and other relief. The only issue litigated below was whether plaintiffs are members, or entitled to become members, of defendant. In an exhaustive opinion, the trial judge held that plaintiffs were neither members nor entitled to become members of defendant, and they appeal from the judgment denying relief.
*433After reviewing the record and considering the briefs and oral arguments, we are convinced that the trial judge was correct in his findings of fact and his conclusions of law. These findings and conclusions fully support the judgment below. Further comment would be superfluous.
Affirmed with costs to defendant.